*477OPINION
By LLOYD, J.
The evidence offered in behalf of Todd certainly tended to prove that P & C had agreed to pay for the services so performed by Doyle & Lewis within the provisions of the policy providing that it would pay the expense incurred in defending Todd in the action brought against him by Netzel. And, since the services performed by Doyle & Lewis were primarily for the benefit of Todd, he could not be- said to be a mere volunteer in paying for the services rendered by them upon the refusal of P‘ & C to do so; and also since, if the fact were found to be that P & Pi employed Doyle & Lewis for their alleged services, even .- though *478there was not a formal assignment to him by Doyle & Lewis, of their claim, the law under such circumstances would imply such assignment.
The judgment of the Court of Common Pleas is reversed! and the cause remanded to that court for a new trial.
Reversed and remanded.
RICHARDS and WILLIAMS, JJ, concur.